DETAILED ACTION
This action is in response to a communication filed on 11/25/2020.
Claim 4 is canceled.
Claims 1-3, and 5-25 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Colin Fowler (Reg. No. 64,379) on 02/18/2021.

Listing of claims: 

	1. (Currently amended) A system of networked wireless access points comprising: 
a number of access points, each access point networked with at least one other access point via a backhaul channel; 
a network traffic monitor that generates a dynamic traffic profile by collecting a history of monitored network usage by each of the access points and assigns a rank to each collected history;  
a coordination module that designates channels within a wireless band to each of the access points, the coordination module configured to monitor each channel to determine a respective throughput of each channel and order the channels based on the respective throughput, wherein the coordination module designates channels having a greater measured 
a device manager that identifies repeat devices connected to the number of access points and monitors a historical bitrate associated with the repeat devices; and
 wherein the coordination module automatically increases the rank of the dynamic traffic profile associated with a particular access point with a heavy user repeat device connected.

14. (Currently amended) A network system comprising: 
a wireless access point, the access point having variable channel selection within a wireless band; 
a network traffic monitor that creates a dynamic traffic profile by collecting a history of monitored network usage by each of a number of connected devices to the access point and assigning a rank to each collected history; 
a coordination module that designates a channel within the wireless band to each of the number of the connected devices, the coordination module configured to monitor each channel to determine a respective throughput of each channel and order the channels based on the respective throughput, wherein channels having the greatest measured throughput are assigned to the connected devices correlating directly to the rank of the dynamic traffic profile associated with each of the connected devices;
a device manager that identifies repeat devices connected to the access point and monitors a historical bitrate associated with the repeat devices; and 
wherein the coordination module automatically increases the rank of the dynamic traffic profile associated with the access point with a heavy user repeat device connected.


communicatively connecting, by an access point, to a number of connected devices on a wireless band; 
creating a dynamic traffic profile, by a network traffic monitor, the dynamic traffic profile created by: 
a. collecting a history of monitored network usage by each of a number of the connected devices to the access point; and 
b. assigning a rank to each collected history; and 
designating a channel within the wireless band, by a coordination module, to each of the number of the connected devices, the coordination module configured to monitor each channel to determine a respective throughput of each channel and order the channels based on the respective throughput, wherein channels having the greatest measured throughput are assigned to the connected devices correlating directly to the rank of the dynamic traffic profile associated with each of the connected devices; 
identifying, via a device manager, that repeat devices are connected to the access point; monitoring, via the device manager, a historical bitrate associated with the repeat devices; and 
automatically increasing, by the coordination module, the rank of the dynamic traffic profile associated with the access point with a heavy user repeat device connected.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of the Applicant’s arguments filed on 11/25/2020 along with the Examiner’s amendments above based on an interview conducted between the Examiner and the Applicant’s representative on 02/18/2021 in which the Examiner proposed claim amendments that will move 
These limitations, in combination with the remaining limitations of claims 1, 14, and 20, are not taught nor suggested by the prior art of record. Claims 2-3, and 5-25 depend from allowed claims and are therefore allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659.  The examiner can normally be reached on M-F 9:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454